Fairoloth, tí. J.:
The defendant was indicted, tried and acquitted of the charge of an assault and battery. There was no prosecutor and no person adjudged to pay the costs as prosecutor.
The defendant prayed the Judge for an order, directing that defendant’s witnesses be paid by the County. His Honor, in the exercise of his discretion, refused to make such an order. The exercise of such discretion is not reviewable in this court. The question is fully considered and decided in State v. Massey, 104 N. C., 877. This discretion is expressly conferred on the court by The Code, 733.
Affirmed.